Citation Nr: 0839072	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability. 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left hip 
disability, to include as secondary to a left knee injury.

4.  Entitlement to service connection for a low back 
disability, to include as secondary to a left knee injury.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active service from August 1978 to August 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied claims of entitlement 
to service connection for left hip and low back pain and a 
claim to reopen a previously denied claim of service 
connection for a left knee injury.  

The issues have been re-characterized to comport to the 
current medical evidence of record.

In her May 2007 VA-Form 9 appeal to the Board the veteran 
indicated that she wanted a Board hearing at a local VA 
office, however, in a June 2007 written statement the veteran 
withdrew her request for a Board hearing.

The RO found that the veteran had not submitted new and 
material evidence on her claim to reopen service connection 
for a left knee disability in the rating decision on appeal.   
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claim of service connection for a left knee 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 2003 denied 
service connection for a left knee injury or residuals 
thereof.  That decision is now final.

2.  The evidence received since the June 2003 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left knee disability.  

3.  The veteran has no service-connected disabilities.

4.  A left knee disability was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence that the veteran's current left knee disability is 
related to service.

5.  A left hip disability was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence that the veteran's current left hip disability is 
related to service.

6.  A low back disability was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence that the veteran's current low back disability is 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 2003 rating decision, and the claim of entitlement to 
service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.156 (a) (2008).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

3.  A left hip disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.380, 3.310(a) (2008).

4.  A low back disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.380, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2006 and post adjudication notice by 
letter dated in May 2006.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The appellant's claim of entitlement to service connection 
for a left knee disability based on new and material evidence 
has been considered with respect to VA's duty to notify and 
assist, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome noted below with respect to the 
new and material issue no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown 4 Vet. App. 384, 393 (1993).

Medical examinations were not provided regarding the etiology 
of the claimed left knee, left hip, or low back disabilities.  
VA's duty to assist doctrine does not require that the 
veteran be afforded a medical examination, however, because 
there is no evidence of record indicating an association 
between in-service events or injuries and the claimed 
disabilities.  See, McLendon v. Nicholson, 20 Vet. App. at 
82-83; Charles v. Principi, 16 Vet. App. 370; 38 C.F.R. § 
3.159 (c).  

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.





II.  New and Material Evidence 

The veteran filed to reopen her claim for service connection 
for a left knee disability in August 2005.  In April 2006, 
the RO denied the claim, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO originally denied the veteran's claim for entitlement 
to service connection for a left knee injury or residuals 
thereof in a June 2003 rating decision, finding that the 
veteran did not suffer an in-service injury to her left knee 
and because there was no evidence indicating that the veteran 
currently had a chronic left knee disability.  The veteran 
received timely notice of the determination but did not 
appeal, and that denial is now final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103 (2008).

Evidence considered at the time of the June 2003 rating 
decision includes the veteran's SMRs.  The veteran noted in 
her original February 2003 claim for service connection for a 
left knee disability that she received no treatment for her 
left knee since service.

Evidence submitted since the June 2003 rating decision 
includes VA medical treatment records dated in November 2006 
and May 2007, which note impressions of mild degenerative 
changes of the left knee.   

The November 2006 and May 2007 medical records are new 
because they are not duplicative of evidence considered by 
the RO at the time of the June 2003 rating decision.

The November 2006 and May 2007 VA medical records also 
establish a diagnosis of a current left knee disability.  
These records clearly relate to the unestablished fact of 
whether the veteran has a current left knee disability as 
required by 38 C.F.R. § 3.303 (2008).  Likewise, the newly 
submitted medical evidence is not cumulative or redundant of 
existing evidence, and presents a reasonable possibility of 
substantiating the claim.  Thus, it is new and material 
evidence and reopening the claim of entitlement to service 
connection for a left knee disability is warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

III.  Service Connection Claims 

The veteran seeks service connection for left knee, left hip, 
and low back disabilities.  She claims that she injured her 
left thigh in 1980 when an approximately 50 pound radio she 
was lifting fell on her.  The veteran also claims that her 
left hip and low back disabilities are secondary to her left 
knee injury.  The veteran has no service connected 
disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present left knee, left hip, and low back 
disabilities.  VA treatment records dated in October 2003 
note that the veteran requested magnetic resonance imaging 
(MRI) of her leg and back due to pain, and that the veteran 
reported injuring her left leg 23 years earlier when 
something heavy fell on it.  Assessments of non-specific back 
and leg pain were given.  VA treatment records dated in May 
2007 note that the veteran was given diagnoses of left knee 
pain which appeared to be due to degenerative joint disease 
as seen on x-ray; left hip pain which appeared to be from 
greater trochanteric bursitis; and radiologic evidence of 
degenerative disc disease to the lumbosacral and cervical 
spine.  

SMRs indicate that in  the veteran was seen for low back pain 
in October 1981.  Spasm and tenderness was noted at L-6 and 
L-7.  The veteran noted that pain increased with physical 
exercise, and an impression of low back pain and spasm was 
given.  However, during a July 1982 extension physical the 
veteran reported that she did not then have, nor has she ever 
had, recurrent back pain, swollen or painful joints, cramps 
in her legs, "trick" or locked knee, or lameness.  
Likewise, clinical evaluation during the veteran's July 1984 
separation examination noted that she had a normal spine, 
other musculoskeletal, and normal lower extremities.  There 
is no notation in her SMRs of treatment for, or complaints 
of, a heavy object falling on the veteran during service.

Regardless of the fact that the veteran had in-service 
treatment for low back pain, and regardless of whether a 
heavy radio fell on her during service, there is simply no 
competent medical evidence that the veteran's current 
disabilities are related to service.  The Board finds that 
the October 2003 VA treatment report has limited probative 
value, if any, as it is merely a recitation of the veteran's 
self-reported and unsubstantiated medical history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional).  

The favorable evidence consists of the veteran's contentions 
that her current left knee, left hip, and low back 
disabilities are related to an injury during service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of left knee, left hip, and 
low back disabilities are approximately 20 years after the 
veteran was discharged from active service and from when her 
claimed injury occurred.  The passage of approximately 20 
years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that her current diagnoses 
are related to an in-service accident and injury, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
veteran's lay assertions and the October 2003 VA treatment 
record have been considered, they do not outweigh the 
evidence of record, which shows that the veteran's current 
left knee, left hip, and low back disabilities did not 
develop for many years after service.  Nor is there any 
competent medical evidence of record relating the veteran's 
current diagnoses with an injury during service. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
left knee, left hip, and low back disabilities is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

While service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury, secondary service connection 
requires evidence of a connection to a service-connected 
disability.  38 C.F.R. § 3.310(a); see Reiber v. Brown, 7 
Vet. App. 513 (1995).  Because the veteran does not have any 
service connected disabilities, for purposes of 38 C.F.R. § 
3.310(a), her left hip and low back disabilities are not 
"secondary" to a service connected disability.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability, to this extent only the claim, is granted.                                                                 

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left hip disability, 
to include as secondary to a left knee injury, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a left knee injury, is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


